DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “average point” in claims 3 and 14 is used by the claim to mean “any one point of the waveform of the measured pulse wave signal, the any one point being at which a ratio of an area between the maximum point and the any one point to an area between the any one point and the onset point is set to a predetermined ratio” while the accepted meaning is “mean”. The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites:
measure a pulse wave signal from a user;
obtain two or more parameters among a maximum point, an average point, and an onset point, from a waveform of the measured pulse wave signal;
and combine the obtained two or more parameters to generate a pulse wave analysis result. 
Independent Claim 13 recites:
measuring a pulse wave signal from a user; 
obtaining two or more parameters among a maximum point, an average point, and an onset point, from a waveform of the measured pulse wave signal; and 
combining the obtained two or more parameters to generate a pulse wave analysis result.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word 
The claimed steps of measuring, obtaining, and combining recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step to “combine the obtained two or more parameters” in independent Claim 1 is a mathematical relationship to determine a pulse wave analysis result. Referring to paragraph [0057] of the specification, the pulse wave can be analyzed from “addition, subtraction, and multiplication of the two parameters, a median value and a mean value of the two parameters”, which represent a mathematical relationship in order to combine two parameters. Referring to paragraph [0058] of the specification, equations are utilized to calculate combination results. Referring to paragraph [0063] of the specification, multiple calculation algorithms are cited.  
The claimed steps of measuring, obtaining, and combining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
“[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” MPEP 2106.04(a)(2) III. The pending claims merely recite steps for a generated result that include observations, evaluations, and judgments.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 1-20 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for measuring, obtaining, and combining merely invoke a computer as a tool.
The data-gathering step and the data-output step do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to generate a result. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for measuring, obtaining, and combining. The claims do not apply the obtained prediction to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: processor, output interface, memory, and sensor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraphs [0035]-[0040] and Figures 3A-3B) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. measuring, obtaining, and combining) that are well-understood, routine, and conventional activities previously known to the pertinent industry.
Applicant’s Background in the specification; and
The non-patent literature of record in the application.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the units associated with the steps do not add meaningful limitation to the abstract idea. A computer, processor, memory, or equivalent hardware is merely used as a tool for executing the abstract idea(s). The process claimed does not reflect an improvement in the functioning of the computer. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7, 9-13, 15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson et al (U.S. Publication No. 2014/0066785).
Regarding Claim 1, Watson discloses an apparatus for estimating bio-information (system 100 configured to determine a cardiovascular parameter of an individual; [0023]), the apparatus comprising: 
a pulse wave sensor (sensor 106) configured to measure a pulse wave signal from a user (sensor 106 that is operably coupled to the monitor 104 and configured to detect the PPG signals. The PPG signals may correspond to pulse waves detected from blood flow in a circulatory system of the individual. The pulse waves may be caused by contractions of the heart; [0023]); and 
a processor (a “module” may include hardware components (e.g., processor, controller), software components, or a combination thereof including any associated circuitry; [0025]) configured to: obtain two or more parameters among a maximum point (max is the maximum value in the data set; [0051]; systolic peak 124; [0034-0035]; Figures 1B-1C), an average point (mean is the average of the values in the data set (e.g., values of the data points that define the pulse wave in the corresponding waveform…and x̄ is the sample mean; [0051]), and an onset point (first foot 134A; Figure 1B; second foot 134B, Figure 1C), from a waveform of the measured pulse wave signal; and 
combine the obtained two or more parameters (Interpretation #1: The skew metric may be determined using at least one of Pearson’s skewness, Fisher-Pear son standardized moment coefficient, quartile-based measurements, distance skewness, Cyhelsky's skewness coefficients, or a morphological metric of the derivative waveform; [0050]; Additional equations to determine skew metric may also include…; [0051]; Examiner’s Note: As indicated by “using at least one of…” ([0050]) and “additional equations” ([0051]), there may be multiple equations—a combination of those presented in Equations 1-12—that are used to determine skew metric, which would provide a combination of average, maximum, and onset points to generate a result)
(Interpretation #2: Equation 10; Examiner’s Note: Equation 10 uses x as a corresponding value of a data point, which would represent the onset point, and x̄ as the sample mean, which would represent the average point; therefore, the two parameters of onset point and average point would be combined to generate a result)
 (Interpretation #3: amplitude; systolic peak 124; first foot 134A; second foot 134B [0031-0036]; Figures 1B-1C; the skew metric is indicative of a morphology of at least one of the pulse waves in the derivative waveform; [0012]; Examiner’s Note: the morphology of the pulse wave is analyzed to find the systolic peak, which would represent the maximum point, and the foot, which would represent the onset point; therefore, the two parameters of maximum point and onset point would be combined to generate a result) 
to generate a pulse wave analysis result ([0050-0051] and Equations 1-12 discloses determining the skew metric (step 210) from the parameters on the waveform; [0055] and Equations 13-16 disclose how cardiac parameters can be determined from the skew metric).  

Regarding Claim 2, Watson discloses wherein the pulse wave signal comprises any one or any combination of photoplethysmogram (PPG) (The system 100 is configured to acquire physiological signals (e.g., photoplethysmogram (PPG) signals or signals that describe blood pressure…the PPG signals may correspond to pulse waves detected from blood flow in a circulatory system of the individual. The pulse waves may be caused by contractions of the heart; [0023]), impedance plethysmogram (IPG), and video plethysmogram (VPG).  
(FIG. 1B illustrates, according to an embodiment, a representative PPG waveform 120 based on the PPG signals acquired by the sensor 106. The PPG waveform 120 describes or represents volumetric changes in the blood vessel(s) at the anatomical location. The repetitive changes in the PPG waveform correspond to pulse waves that are generated by contractions of the heart; [0024]); and obtain the two or more parameters from the obtained representative waveform (a skew metric of the PPG waveform 120; [0052]).  

Regarding Claim 6, Watson discloses wherein the processor is further configured to, based on the pulse wave signal being measured, perform preprocessing of the measured pulse wave signal (pre-processing module 112), the preprocessing comprising removing noise from the measured pulse wave signal (The pre-processing module 112 is configured to receive raw PPG signals that are obtained from the individual 102 and remove unwanted signal data (e.g., noise) from the raw PPG signals; [0026]).  

Regarding Claim 7, Watson discloses wherein the pulse wave analysis result comprises any one or any combination of a ratio between the obtained two or more parameters, a ratio between a value that is obtained by combining the obtained two or more parameters and a remaining one of the obtained two or more parameters, and a ratio between values that are generated by selectively combining the obtained two or more parameters (the two parameters are combined to determine the skew metric (see Equations 1-12), which is then used to determine a cardiac parameter, such as cardiac output (see Equations 13-16); [0050-0055]).  

Regarding Claim 9, Watson discloses wherein the processor is further configured to estimate the bio-information, based on the generated pulse wave analysis result (the workstation 326 may be configured to display an estimate of an individual’s blood oxygen saturation generated by the monitor 314 (referred to as an SpO2, measurement), HR information from the monitor 314, and blood pressure from a blood pressure monitor (not shown) on the display 328; [0061]).  

Regarding Claim 10, Watson discloses wherein the bio-information comprises any one or any combination of a blood pressure ([0061]), a vascular compliance, a cardiac output (Equations 13 and 16), a total peripheral resistance, and a vascular age.  

Regarding Claim 11, Watson discloses an output interface (The user interface 170 may include hardware, firmware, software, or a combination thereof that enables a user to directly or indirectly control operation of the system 100 and the various components thereof; [0032]) configured to output either one or both of the generated pulse wave analysis result and the estimated bio- information (display 172; The display 172 is configured to display one or more images, such as one or more of the PPG and first derivative waveforms 120, 122. The display 172 may also be configured to show the current stroke volume (not shown) and/or the current cardiac output (not shown); [0032]).  

Regarding Claim 12, Watson discloses a memory (RAM 354; ROM 352) configured to store any one or any combination of a reference parameter that is obtained at a time of calibration of the apparatus, the generated pulse wave analysis result, and the estimated bio-information ([0067-0068], [0076-0080]).  

Regarding Claim 13, Watson discloses a method of estimating bio-information (A method for determining stroke volume of an individual; Claim 9), the method comprising: 
(sensor 106 that is operably coupled to the monitor 104 and configured to detect the PPG signals. The PPG signals may correspond to pulse waves detected from blood flow in a circulatory system of the individual. The pulse waves may be caused by contractions of the heart; [0023]); 
obtaining two or more parameters among a maximum point (max is the maximum value in the data set; [0051]; systolic peak 124; [0034-0035]; Figures 1B-1C), an average point (mean is the average of the values in the data set (e.g., values of the data points that define the pulse wave in the corresponding waveform…and x̄ is the sample mean; [0051]), and an onset point (first foot 134A; Figure 1B; second foot 134B, Figure 1C), from a waveform of the measured pulse wave signal; and 
combining the obtained two or more parameters (Interpretation #1: The skew metric may be determined using at least one of Pearson’s skewness, Fisher-Pear son standardized moment coefficient, quartile-based measurements, distance skewness, Cyhelsky's skewness coefficients, or a morphological metric of the derivative waveform; [0050]; Additional equations to determine skew metric may also include…; [0051]; Examiner’s Note: As indicated by “using at least one of…” ([0050]) and “additional equations” ([0051]), there may be multiple equations—a combination of those presented in Equations 1-12—that are used to determine skew metric, which would provide a combination of average, maximum, and onset points to generate a result)
(Interpretation #2: Equation 10; Examiner’s Note: Equation 10 uses x as a corresponding value of a data point, which would represent the onset point, and x̄ as the sample mean, which would represent the average point; therefore, the two parameters of onset point and average point would be combined to generate a result)
 (Interpretation #3: amplitude; systolic peak 124; first foot 134A; second foot 134B [0031-0036]; Figures 1B-1C; the skew metric is indicative of a morphology of at least one of the pulse waves in the derivative waveform; [0012]; Examiner’s Note: the morphology of the pulse wave is analyzed to find the systolic peak, which would represent the maximum point, and the foot, which would represent the onset point; therefore, the two parameters of maximum point and onset point would be combined to generate a result) 
to generate a pulse wave analysis result  ([0050-0051] and Equations 1-12 discloses determining the skew metric (step 210) from the parameters on the waveform; [0055] and Equations 13-16 disclose how cardiac parameters can be determined from the skew metric).  

Regarding Claim 15, Watson discloses wherein the obtaining of the two or more parameters comprises: obtaining a representative waveform representing the measured pulse wave signal (FIG. 1B illustrates, according to an embodiment, a representative PPG waveform 120 based on the PPG signals acquired by the sensor 106. The PPG waveform 120 describes or represents volumetric changes in the blood vessel(s) at the anatomical location. The repetitive changes in the PPG waveform correspond to pulse waves that are generated by contractions of the heart; [0024]); and obtaining the two or more parameters from the obtained representative waveform (a skew metric of the PPG waveform 120; [0052]).  

Regarding Claim 17, Watson discloses wherein the obtaining of the two or more parameters comprises, based on the pulse wave signal being measured, performing preprocessing of the measured pulse wave signal (pre-processing module 112), the preprocessing comprising removing noise from the measured pulse wave signal (The pre-processing module 112 is configured to receive raw PPG signals that are obtained from the individual 102 and remove unwanted signal data (e.g., noise) from the raw PPG signals; [0026]).  

(the workstation 326 may be configured to display an estimate of an individual’s blood oxygen saturation generated by the monitor 314 (referred to as an SpO2, measurement), HR information from the monitor 314, and blood pressure from a blood pressure monitor (not shown) on the display 328; [0061]).

Regarding Claim 20, Watson discloses outputting either one or both of the generated pulse wave analysis result and the estimated bio-information (display 172; The display 172 is configured to display one or more images, such as one or more of the PPG and first derivative waveforms 120, 122. The display 172 may also be configured to show the current stroke volume (not shown) and/or the current cardiac output (not shown); [0032]).
Examiner Comment
The prior art does not teach or suggest claims 3, 5, 8, 14, 16, and 18. However, the claims are ineligible for patenting under 101 as explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791